DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A- Claims 1-2, 4-5, 7, 9, 11, 13, 15-21, and 25 in the reply filed on 09/14/2021 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV and Species B-H, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2021.
Thus, claims 1-2, 4-5, 7, 9, 11, 13, 15-21, and 25 will be further considered by the Examiner.
Response to Amendment
Applicant’s amendments filed 09/14/2021 to the Claims are acknowledged by the Examiner as claims 3, 6, 8, 10, 12, 14, 23-24 and 26-29 have been cancelled and/or remain cancelled. No new claims have been added. Claim 22 has been withdrawn w/o traverse due to the election as discussed above.
Thus, claims 1-2, 4-5, 7, 9, 11, 13, 15-21, and 25 will be further considered by the Examiner.
Information Disclosure Statement
All references in the submitted IDS form have been acknowledged by the Examiner.
Claim Objections
Claims 2, 4-5, 7, 9, 11, 13, and 15-21 are objected to because of the following informalities:  
Claims 2, 4-5, 7, 9, 11, 13, and 15-21- all instances of “The soft brace of claim” in the respective preamble of each claim should read as “The soft brace for a target joint or a body segment of claim”
Claim 19- “the approximate center of rotation” would read better as “an approximate center of rotation”
Claim 20- “bend to provides resistance” should read as “bend to provide resistance”
Claim 21- 
“configured to extend from a positioned proximal” should read as “configured to extend from a position proximal”
“tensile elements extend around at least one of medial and lateral aspects of the knee joint” should read as “tensile elements are configured to extend around at least one or medial and lateral aspects”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it recites “wherein at least one of the one or more tensile elements is routed in parallel with the approximate center of rotation of at least one of the one or more target joints”. This limitation is unclear and contradicting to the disclosure of the claimed invention as is not understood how the elements and center of rotation are specifically parallel with each other. Based on Figures 11A-11B and the disclosure of the routed through the approximate center of rotation of at least one of the one or more target joints”. Thus, the claimed limitation will be examined based on the interpretation as discussed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 4-5, 7, 9, 11, 13, 15-21, and 25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, it recites “one or more soft tissue anchors positioned on a body around the one or more target joints” wherein “a body” is understood to be positively claimed within the claim limitation as encompasses a human organism. The Examiner suggests that the limitation be amended to read as “one or more soft tissue anchors configured to be positioned on a body around the one or more target joints” in order to passively encompass a human organism.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 9, 11, 13, 18-19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drennan (US 20070027419 A1).
Regarding claim 1, Drennan discloses a soft brace for a target joint or a body segment (Abstract, Figure 1- dynamic hip stabilizer 10), comprising: one or more tensile elements (Figure 1- elastic cables 16) configured to limit motion of one or more target joints based on placement of the one or more tensile elements relative to the one or more target joints such that the placement of the one or more tensile elements and a tension of each of the one or more tensile elements provides resistance against motion of the one or more target joints ([0016]- “the cables 16 cooperate to generate an elastic tensile force between the girdle 12 and the cuffs 14. As will be discussed in more detail below, a preferred aspect of the invention is that this elastic tensile force serves to hold the wearer's controlling excessive adduction, flexion and/or extension, control excessive internal or external rotation, and promote hip stability by controlling and modifying certain hip motions through increasing tension as the extremes of a particular motion are approached, and through constantly maintaining elevated abductor tension.”, [0028]- further discusses customization of the tension generated by the cables for hip stability); and one or more soft tissue anchors positioned on a body around the one or more target joints (Figure 1- girdle 12 is shown to be positioned on a user’s pelvic/hip area), the one or more anchors being configured to anchor one or more of the one or more tensile elements to the body to provide force distribution relative to the one or more target joints (Figure 1- cables 16 are shown to be anchored via attachment to the girdle 12, [0016]- “The girdle 12 is shown as being elastically interconnected to each thigh cuff 14 with elastic cables 16. The cables 16 are shown connected to the girdle 12 and the thigh cuffs 14”).
Regarding claim 2, Drennan discloses the soft brace of claim 1 as discussed above. Drennan further discloses wherein the one or more tensile elements (Figure 1 –elastic cables 16) provides customizable protection to the one or more target joints by providing customizable resistance against motion of the target joint ([0028]- “The elastic cables 16 can be provided in multiple lengths and generate any number of different tensional loads in multiple directions to provide the stabilizing forces required by the wearer's condition.”); have a length at rest and a length in motion such that the one or more tensile elements provide tension during motion ([0016, 0028]- discusses that the cables 16 are of elastic material to generate a tensile force, wherein the cable at an inherent state of rest or in an upstretched state has an inherent length and when stretched to provide a tensile force would also have an inherent length in motion; see MPEP 2112 for reference regarding inherency).
Regarding claim 4, Drennan discloses the soft brace of claim 1 as discussed above. Drennan further discloses further comprising an adjustment mechanism (Figures 1 & 2- transverse loops 36 with rings 40 and quick links 42 form an adjustment mechanism to adjust the elastic cables 16 relative to the girdle 12 and thigh cuffs 14, [0023]- discusses the attachment of the cable to the girdle and cuffs) configured to customize the amount of resistance against motion imposed on the one or more target joints (Figure 2- shows multiple transverse loops 36 wherein quick links 42 may be placed on the thigh cuffs 14, such that the specific placement of the links 42 would cause the elastic cables 16 to stretch and provide an inherent customized resistance against a hip joint; see MPEP 2112 for reference regarding inherency, [0028]- describes that the tension generated against motion of the user’s hip via the elastic cables relative the cuffs and girdle may be customized based on the user’s condition).
Regarding claim 5, Drennan discloses the soft brace of claim 4 as discussed above. Drennan further discloses wherein the adjustment mechanism (Figures 1 & 2- transverse loops 36 with rings 40 and quick links 42 form an adjustment mechanism to adjust the elastic cables 16 relative to the girdle 12 and thigh cuffs 14, [0023]- discusses the attachment of the cable to the girdle and cuffs) customizes the amount of resistance manually such that the length of the one or more tensile elements is configured to be adjusted to customize the amount or resistance against motion (Figure 2- shows multiple transverse loops 36 wherein quick links 42 may be manually placed by a user or caregiver on the thigh cuffs 14, such that the specific placement of the links 42 would cause the elastic cables 16 to stretch- having a varied length- and provide an inherent customized resistance against a hip joint; see MPEP 2112 for reference regarding inherency, [0016, 0028]- describes that the tension generated against motion of the user’s hip via the elastic cables relative the cuffs and girdle may be customized based on the user’s condition) or automatically using at least one of motors, sensors, and actuators such that the length of 
Regarding claim 7, Drennan discloses the soft brace of claim 4 as discussed above. Drennan further discloses wherein a tension level of the one or more tensile elements (Figure 1- elastic cables 16, [0016]- discusses cables generating a tension when applied to resist motion of the hip joint) is gradually and continuously controlled using a passive mechanical system or in at least one of the one or more tensile elements is adjusted to provide a predefined resistance against a motion of the target joint ([0028]- “The elastic cables 16 can be provided in multiple lengths and generate any number of different tensional loads in multiple directions to provide the stabilizing forces required by the wearer's condition.”, wherein the determined length is also understood to correlate to a predefined resistance against motion of the hip joint).
Regarding claim 9, Drennan discloses the soft brace of claim 1 as discussed above. Drennan further discloses further comprising a guiding system (Figures 1 thru 4- series of channel loops 38 of the girdle 12 which are aligned to the transverse loops 36 of the thigh cuffs 14, [0022]- “the girdle 12 is further equipped with a series of channel loops 38, shown as being arranged in longitudinal rows that are aligned with the transverse loops 36 and extend toward the lower extent 24 of the girdle 12 and thigh cuffs 14. The channel loops 38 can be formed of fabric to be of any suitable size, e.g., one and one-eighth inches (about 2.8 cm) wide and one and one-quarter inches (about 3.2 cm) long. While shown as raised loops, other channel-type configurations could be used, including more rigid tubes attached to the girdle 12 or channels recessed into or beneath the surface of the girdle 12.”) configured to route the one or more tensile elements across the brace to maintain the orientation of the one or more tensile elements during a range of motion of the one or more target joints ([0024]- “the channel loops 38 control the paths of the cables 16, directing the tension generated by the cables 16 along paths beneficial to the wearer. or configured to route at least one of the one or more tensile elements through the approximate center of rotation of at least one of the one or more target joints.
Regarding claim 11, Drennan discloses the soft brace of claim 1 as discussed above. Drennan further discloses wherein the brace (Figure 1- dynamin hip stabilizer 10) is configured to provide dynamic joint protection such that the brace is configured to protect the one or more target joints during excessive movement without affecting the motion of the one or more target joints during normal movement ([0029]- “With the dynamic hip stabilizer 10 of this invention, the wearer can be allowed a full range of motion against an increasing tension, which increases strength and institutes proprioceptive feedback to create a muscle contraction throughout the range, thereby aiding the abductor muscles in keeping the hip in place. The constant tension and full range of motion should allow the wearer to move about in bed, sit safely at the side of the bed, and transfer safely to a wheelchair or commode.”) or targeted joint protection such that the brace is configured to protect against an excessive range of motion in one or more degrees of freedom ([0028]- “In particular, the cables 16 can be routed between the girdle 12 and the thigh cuffs 14 so that the wearer's thigh is held to the pelvis with enough tension to control excessive adduction, flexion, and/or extension, control excessive internal or external rotation (by passing one or more cables 16 from back to front), provide hip stability by controlling and modifying certain hip motions through increasing tension as the extremes of a particular motion are approached, and provide hip stability by constantly maintaining elevated abductor tension and hip joint compression.”).
Regarding claim 13, Drennan discloses the soft brace of claim 1 as discussed above. Drennan further discloses wherein at least a portion of the one or more soft tissue anchors (Figure 1- girdle 12 and thigh cuffs 14) include semi-rigid non-textile components (Figure 4- posterior portion 52 of the girdle 12 is equipped with an insert 62 within a pocket 64, [0027]- “The insert 62 is preferably sufficiently firm to support the wearer's low back so that stresses from wearing the stabilizer 10 do not result in lower back pain. A suitable insert 62 can be formed of a sheet of firm polymeric material, such as a 3/16 inch (about 5 mm) thick polyethylene sheet.”) or are in the form of compression mechanisms.
Regarding claim 18, Drennan discloses the soft brace of claim 1 as discussed above. Drennan further discloses further comprising one or more remote joint anchors (Figures 1 thru 4- thigh cuffs 14) positioned remote from the one or more target joints (Figures 1 thru 4- thigh cuffs 14 are shown to be positioned remote from the girdle 12), the one or more remote joint anchors configured to couple one or more of the one or more tensile elements to a remote joint to provide force distribution relative to the one or more target joints (Figures 1 thru 4- thigh cuffs 14 are shown to be positioned near the knees of the user and are also coupled to the girdle around the user’s hip/pelvic area via elastic cables 16, such that the tension generated by the cables 16 is capable of distributing the tensioning force across the lower body- specifically from the hip to knees- of the user when the hip stabilizer is worn; see MPEP 2112 for reference regarding inherency, [0016,0018-0019]- discusses the engagement of the girdle with the thigh cuffs via the elastic cables to generate a tensioning force).
Regarding claim 19, Drennan discloses the soft brace of claim 1 as discussed above. Drennan further discloses wherein at least one of the one or more tensile elements (Figures 1 thru 4- elastic cables 16) is routed in parallel with the approximate center of rotation of at least one of the one or more target joints (see 112b rejection above for claim interpretation; see annotated Figure 2 below- elastic cables 16 are shown to be routed 

    PNG
    media_image1.png
    859
    636
    media_image1.png
    Greyscale

Regarding claim 25, Drennan discloses the soft brace of claim 1 as discussed above. Drennan further discloses further comprising: one or more remote joint anchors .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drennan (US 20070027419 A1) in view of Sterling (US 20060200057 A1).
Regarding claim 15, Drennan discloses the soft brace of claim 1 as discussed above.
Drennan does not disclose further comprising one or more sensors to provide feedback on the tension of the one or more tensile elements. Sterling teaches an analogous soft brace (Abstract, Figure 1A- orthotic knee brace 10) comprising of one or more sensors to provide feedback on the tension of one or more tensile elements ([0030]- “In the knee brace apparatus 10, the force dosimeter 40 applies force to the force transmitting elements 50 to draw the force vectors 14 from the opposite side of the joint from the affected compartment where the bracing member 12 is located. The amount of force drawn in detected by a force sensor 58. The force sensor is operably connected to a force indicator 60 that provides an indication of the amount of force detected.”, [0031]- “The force transmitting element(s) 50 can be any flexible or rigid material of any suitable shape through which a force can be drawn by the force dosimeter 40. Suitable examples of the force transmitting element(s) 50 include, but are not limited to a rope, a cable, a strap, a mesh, an elastic band and the like. In the example depicted in FIG. 1, the force transmitting element(s) 50 is a cable”). A person of ordinary skill would recognize that the sensors taught by Sterling may be similarly applied to provide feedback of the elastic cables or tensile elements of the soft brace of Drennan. The application of sensors would not hinder the functionality of the soft brace of Drennan to be able to stabilize the lower body of a user. Thus, the claimed limitations are met as discussed. Drennan and Sterling are analogous because they both teach soft braces for a target joint comprising of tensioning elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the soft brace comprising of one or more tensile .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Drennan (US 20070027419 A1) in view of Bannister (US 20130345612 A1).
Regarding claim 16, Drennan discloses the soft brace of claim 1 as discussed above.
Drennan does not disclose further comprising dynamic control in the form of one or more sensors configured to measure activity of the one or more target joints to provide feedback in real time regarding at least one of the load and motions of the one or more target joints. Bannister teaches an analogous soft brace (Abstract, Figure 1- automated orthotic device 10) comprising dynamic control in the form of one or more sensors (Figure 1- pressure sensors 60,61 and posture 42 sensor forms a dynamic control for the device 10 wherein the controller 34 may also be included as part of the dynamic control) configured to measure activity of the one or more target joints to provide feedback in real time regarding at least one of the load and motions of the one or more target joints ([0041]- measure the pressure of the belt to determine the correct tightness. The pressure sensor reading can constitute a setting for the brace and may be stored for later recall on a storage device 46. In FIG. 3, microprocessor 38 has 64 KB of built-in flash memory for storage device 46. Trim pots 62, 64 and op amps 63, 65 are used to amplify the pressure sensor input for analog to digital conversion (ADC). The ADC values are sent to the microcontroller for determination of the correct tightness or looseness of the brace.”, wherein the tightness of the brace is understood to correlate to the load applied to the pelvic region of the user, [0051-0052]- discusses the functionality of the posture sensor when the device is applied onto the patient). A person of ordinary skill would recognize that the dynamic control formed of the sensors in the brace of Bannister may be applied in a similar manner to the soft brace of Drennan- specifically via placement relative to the analogous tensile elements as taught. The inclusion of a dynamic control formed of sensors to the brace of Drennan would not hinder the functionality of the brace to provide stability to the user’s target joint via the one of more tensile elements positioned between the anchors. Thus, the claimed limitations are met as discussed. Drennan and Bannister are analogous because they both teach braces comprising of tensile elements applied to a pelvic area of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the soft brace of Drennan to further comprise dynamic control in the form of one or more sensors to provide feedback regarding the one or more target joints as taught by Bannister. A skilled artisan would have been motivated to utilize a dynamic control comprised of one or more sensors because Bannister suggests that it allows the one or more tensile elements or cable to be of the correct tightness- via loosening or tightening the cable- required for the individual user (Bannister- [0041-0042]). A skilled artisan would also have a reasonable expectation to manufacture the soft brace 
Regarding claim 17, Drennan as modified by Bannister teaches the soft brace of claim 16 as discussed above.
As modified, Drennan as modified by Bannister does not teach further comprising one or more motors configured to control tension in the one or more tensile elements based on feedback information from the one or more sensors. Bannister specifically teaches further comprising one or more motors (Figures 1 & 2- electric motor 22) configured to control tension in the one or more tensile elements based on feedback information from the one or more sensors ([0039]- “are mechanically coupled together so that rotation of the motor 22 causes rotation of worm gears 28. A spool 30 is coaxially attached to each worm gear 28, and the two ends of cable 16 are attached to each of the spools 30. The motor 22 thus reels the cable 16 in or out to determine the cable's operative length. Optical sensors 67 may be used to determine the home and end positions of motor travel. The cable 16 runs through the pulleys 20 on each brace segment in alternating fashion so that shortening of the operative length of the cable by the motor 35 pulls the two brace segments 12a and 12b closer together and tightens the body brace 12 around the patient's trunk with a mechanical advantage.”). A person of ordinary skill would recognize that the specific electric motor of Bannister be similarly applied relative the one or more tensile elements of the soft brace of Drennan to function in the manner as instantly claimed. The application of the one or more motor would not hinder the functionality of the soft brace of Drennan as it would still be able to provide stability to the user’s target joint via the one of more tensile elements positioned between the anchors. Thus, the claimed limitations are met as discussed. Drennan and Bannister are analogous because they both teach braces comprising of tensile elements applied to a pelvic area of a user.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Drennan (US 20070027419 A1) in view of Schwenn (US 7473235 B2).
Regarding claim 20, Drennan discloses the soft brace of claim 1 as discussed above.
Drennan does not disclose further comprising one or more flexible hinges that are configured to bend to provides resistance against motion of the one or more target joints. Schwenn teaches an analogous soft brace (Abstract, Figure 1- adjustable hip orthosis 200) comprising one or more flexible hinges (Figure 1- hinge unit 84 which bends to with and against motion of the pelvic/hip joint when orthosis 200 is applied) that are configured to bend to provide resistance against motion of the one or more target joints ([Col 5, lines  8-12]- “The pelvic waist-engaging unit 10 is connected to a semi-rigid thigh supporting member 62 by a hinge unit 94. The hinge unit 94 can limit flexion, extension, adduction and abduction but only if it has a relatively rigid connection to both the user's waist and thigh.” [Col 7, lines 50-56]- “A hinge unit 94 includes a hinge member 96 that can be used adjust abduction and adduction. As can be appreciated, there are a number of different hinge units that can be commercially available, including the hinges shown in U.S. Pat. No. 6,589,195. The hinge member 96 is connected to an upper extension member 98 and a lower extension member 100.”). A person of ordinary skill would recognize that the one or more flexible hinges of Schwenn may be applied in a similar manner between the tissue anchors of the soft brace of Drennan to provide resistance to the pelvic/hip joint in the manner as instantly claimed. The addition of hinges would not hinder the device of Drennan from providing a tensioning force to the lower body when the soft brace is applied. Thus the claimed limitations are met as discussed. Drennan and Schwenn are analogous because they both teach a soft brace applied to the pelvic and thigh area of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the soft brace of Drennan to further comprise one or more flexible hinges that are configured to provide resistance against motion of the one or more target joints as taught by Schwenn. A skilled artisan would have been motivated to utilize one or more hinges to provide resistance against the motion of the one or more target joints because Schwenn suggest that the use of a flexible hinge which limits certain motion prevents dislocation of the hip joint- especially after surgery- by allowing control of the limits of extension and rotation (Schwenn- [Col 1, lines 44-64 & Col 5, lines 8-12]). A skilled artisan would also have a reasonable expectation to manufacture the soft brace of Drennan to include one or more flexible hinges to bend to provide resistance against motion of the one or more target joints because Schwenn suggests that the use of flexible hinges is conventional in soft braces applied to the pelvic and thigh area of a user that are analogous to Drennan. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Drennan (US 20070027419 A1) in view of De Rossi (US 20170202724 A1).
Regarding claim 21, Drennan discloses the soft brace of claim 1 as discussed above. 
Drennan does not disclose wherein the one or more target joints include a knee joint, and wherein the one or more tensile elements are configured to extend from a positioned proximal the knee joint to a position distal the knee joint such that the one or more tensile elements extend around at least one of medial and lateral aspects of the knee joint to provide resistance against knee rotation in at least one of frontal and transverse planes. De Rossi teaches an analogous soft brace (Abstract, Figure 3A- assistive flexible suit 300, [0127]- discusses the general functionality and materials of the suit 300) wherein the one or more target joints include a knee joint (Figure 3A- lower body of the user is shown to have waist belt 306, calf sleeve 302 and thigh sleeve 304 of suit 300, wherein it is understood from the placement of the belt and sleeves that the target joints include the knee joint and hip/pelvic joint), and wherein the one or more tensile elements (Figures 3A & 3B- first strap 308a and second strap 308b, [0130]- discusses the functionality of the straps relative the waist belt 306, calf sleeve 302 and thigh sleeve 304) are configured to extend from a positioned proximal the knee joint to a position distal the knee joint (Figures 3A & 3B- straps 308a, 308b are shown to extend from a position proximal to a position distal the knee joint, [0130]- “As shown, the lateral and medial straps 308A, 308B are generally parallel to one another and both extend rectilinearly along the length of the wearer's leg without obstructing flexion/extension of the associated knee joint.”) such that the one or more tensile elements extend around at least one of medial and lateral aspects of the knee joint ([0130]- “the calf sleeve 302 is coupled to the thigh sleeve 304 via a first (lateral) strap 308A and a second (medial) strap 308B. As shown, the lateral and medial straps 308A, 308B are generally parallel to one another and both extend rectilinearly along the length of the wearer's leg without obstructing flexion/extension of the associated knee joint.”). A person of ordinary skill would recognize 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the soft brace of Drennan to include an additional joint anchor such that one or more target joints include a knee joint which is applied to the soft brace and provides a resistance in the manner as instantly claimed and taught by De Rossi. A skilled artisan would have been motivated to have one or more target joints include a knee joint to provide resistance in the manner as instantly claimed because De Rossi suggests that the addition of coupled body anchors aids in controlling flexion/extension of the knee joint and the specific calf anchor acts as a load-bearing anchor point for supporting reaction forces for when the joints move and/or subjected to a load (De Rossi- [0128, 0130]). A skilled artisan would also have a reasonable expectation to manufacture the soft brace of Drennan to further include one or more target joints to be a knee joint wherein the tensile elements are arranged in the manner as instantly claimed to provide a resistance against knee rotation because De Rossi suggests that the inclusion .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5103811 A (Crupi)- teaches a soft orthosis with lower body anchors and a line coupling the hip anchor to the knee anchor.
US 20140207040 A1 (Ingimundarson)- teaches a body brace with a lower body anchor from the hip to the knee coupled using adjustable straps.
US 20150272764 A1 (Kim)- teaches a walking assist device with a segmented frame along the lower body of the user.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        October 15, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786